I concur in the opinion of Mr. Justice Stukes and wish to add the following observation: "A statute speaks from the time when it takes effect." Commonwealth v. Bennett, 108 Mass. 30, 11 American Reports 304. Section 26 was not to take effect until July 1, 1945. Sections 1829 through 1856, inclusive, of the 1942 Code were, therefore, not "superseded, suspended and terminated" until July 1st, and were in effect on May 28, 1945, the date on which it is alleged the offenses were committed. For the reasons stated by Mr. Justice Stukes, no saving clause was necessary to support a prosecution for the offenses named in the indictment.
MR. ASSOCIATE JUSTICE TAYLOR concurs.